McMurray, Presiding Judge,
dissenting.
I must respectfully dissent as I would hold that the trial court was eminently correct in granting appellee Arnold’s motion for directed verdict and should be affirmed. Further, the majority overlooked the issue of whether the evidence was sufficient to overcome the presumption that the value of the tractor and trailer is equal to the debt.
“OCGA § 11-9-504 (3) (Code Ann. § 109A-9-504) requires that the disposition of collateral after default be commercially reasonable. Hubbard v. Farmers Bank, 155 Ga. App. 720 (272 SE2d 510) (1980), *844affirmed, Farmers Bank[, Union Point, Georgia] v. Hubbard, 247 Ga. 431 (276 SE2d 622) (1981). ‘Where the commercial reasonableness of a sale is challenged by the debtor, the party holding the security interest has the burden of proving that the terms of the sale were commercially reasonable and that the resale price was the fair and reasonable value of the collateral. The secured party must also prove the value of the collateral at the time of repossession and that the value of the goods does not equal the value of the debt. If this proof is not forthcoming, it is presumed that the value of the goods is equal to the amount of the debt. Granite Equip. Leasing Corp. v. Marine Dev. Corp., 139 Ga. App. 778 (230 SE2d 43) (1976).’ Richard v. Fulton Nat. Bank, 158 Ga. App. 595-596 (281 SE2d 338) (1981).” Giddens v. Bo Lovein Ford, 167 Ga. App. 699 (1) (307 SE2d 271).
In the case sub judice, the evidence showed that the collateral brought substantially less than the underlying debt. However, other than the sales price, the only evidence of the front end loader’s value was testimony that the equipment was in poor condition at the time of repossession and Ervin’s testimony that four bids, ranging from $18,000 to $22,500, were made for the loader and that the loader was sold to the highest bidder.1 The only evidence as to the value of the tractor and trailer was that the equipment was in poor condition at the time of repossession and that the sole bid of $2,500 was accepted for both the tractor and the trailer. It is my view that this is insufficient evidence to authorize a finding of fair and reasonable value in order to overcome the presumption that the collateral equaled the value of the debt.
“ ‘In establishing that the disposition was reasonable, the seller must affirmatively show that the resale price was the fair and reasonable value of the collateral. Failure to prove that the resale price was the reasonable value of the collateral at the time of repossession and that the value of the collateral did not equal the value of the debt results in a presumption that the resale price equaled the debt. Richard v. Fulton Nat. Bank, 158 Ga. App. 595 (281 SE2d 338) (1981); Granite Equip. Leasing Corp. v. Marine Dev. Corp., 139 Ga. App. 778 (1) (230 SE2d 43) (1976). ... In Zohbe v. First Nat. Bank, Cobb County, 162 Ga. App. 604 (1) (292 SE2d 444) (1982), the creditor presented testimony that three bids were taken on the repossessed *845property and that the highest bid was accepted. This was the only evidence offered by the creditor regarding value. The court in Zohbe reversed the trial court’s directed verdict in favor of the creditor holding: “Proof of the price brought at public sale is not sufficient to overcome the presumption against the creditor that the value of the collateral equals the debt on it. Foreclosure sales are forced sales and notoriously fail to bring the true market price of the article. Cost alone is never proof of market value. (Cit.)” Zohbe, supra at 605.’ Harrison v. Massey-Ferguson Credit Corp., 175 Ga. App. 752, 753-754 (334 SE2d 352) (1985).” (Emphasis supplied.) Walker v. Modnar Corp., 194 Ga. App. 68, 69 (389 SE2d 558).
In the case sub judice, the majority places great weight on evidence regarding the poor condition of the equipment at the time of repossession. However, it is my view that the condition of this equipment at the time of repossession is irrelevant since there was no evidence showing that the condition of the equipment substantially diminished its value. (The undisputed evidence shows that Arnold purchased the equipment “used” about two years before repossession, paying $32,400 for the loader, $5,500 for the trailer and $6,000 for the tractor. There is no evidence showing the condition of the equipment when Arnold purchased it and the evidence is undisputed that Ervin expended only $165.19 to repair the equipment for sale.)
Further, the majority states that the bids for the front-end loader were the same as “opinions as to the value of the loader.” I cannot adopt this position as it is my view that a bid for the purchase of equipment is not the same as an opinion of value. However, assuming that a “bid” is the same as an “opinion” of value, Ervin’s testimony regarding what the bidders were offering for the loader has no probative value.
“ ‘Opinion evidence as to the value of an item, in order to have probative value, must be based upon a foundation that the witness has some knowledge, experience or familiarity with the value of the property in question or similar property and he must give reasons for the value assessed and also must have had an opportunity for forming a correct opinion. (Cits.)’ Sisk v. Carney, 121 Ga. App. 560, 563 (174 SE2d 456).” Bryant v. GMAC, 184 Ga. App. 323, 325 (2) (361 SE2d 529). In the case sub judice, the bidders did not testify and there was no direct evidence that the bidders had knowledge, experience or familiarity with the value of heavy equipment or that they had reasons for assessing the loader as bid. Instead, the majority concludes that the bidders were “knowledgeable as to the value of [the loader]” based on Ervin’s testimony regarding the bidders’ occupations, i.e., a farmer, the owner of a fencing business, an electronic engineer and the owner of a lumber business. While the individual bidder’s business credentials are impressive, there is nothing to indicate *846that their business experience qualifies them to testify as to the value of heavy equipment. It therefore follows that there was no competent evidence of the fair and reasonable value of the front-end loader, the tractor and the trailer at the time of repossession in order to overcome the presumption that the value of the collateral equaled the amount of the debt.
Decided November 20, 1990
Rehearing denied December 4, 1990
Jan W. McKinney, for appellant.
Richard, Chennggis & Constantinides, Platon P. Constantinides, for appellee.
I am authorized to state that Judge Cooper joins in this dissent.

 Ervin marketed the front-end loader by “word of mouth.” She received a bid from Larry Casey, the owner of “a big farm in Coving ton with the business of fencing . . . farmland.” Mr. Casey learned of the sale after he “overheard [Ervin] talking about the equipment at. . .” the parts store. Ervin also received a bid from the father of her daughter’s classmate. He “is in the real estate building business.” Ervin’s neighbor, “an electronic engineer professionally,” also offered to buy the front-end loader. He has “a farm in South Georgia and . . . deals a lot with [such] equipment through [a] lumber company in Fort Gaines.” Finally, a “friend” of Ervin’s mechanic called in a bid on the loader.